DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 13 and 14 have been cancelled.  Claims 1-6, 9, 10, and 17 have been amended.
	Claims 1-12 and 15-18 are pending and under examination.

2.	All rejections pertaining to claims 13 and 14 are moot because the claims have been cancelled with the reply filed on 10/19/2022.
The objections to claims 1-6, 9, 10, and 17 are withdrawn in response to the amendments filed on 10/19/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCart et al. (WO 00/73479), in view of both Petersen et al. (Cytokine. 2010, 49: 80-88) and Hoffmann et al. (World J. Gastroenterol., 2007, 13: 3063-3070).
	McCart et al. teach a recombinant double deficient vaccinia virus (ddVV) having non-functional TK and VGF genes, where the ddVV could be the WR or the Wyeth strain; the TK and VGF genes could be rendered non-functional by the insertion of an exogenous gene of interest into the TK and VGF loci (i.e., integrated into the ddVV genome) via the homologous recombination of a vector comprising the gene of interest under the control of a promoter; one gene of interest is lacZ inserted into the VGF locus.  McCart et al. teach treating cancer by intratumorally administering a pharmaceutical composition comprising 106-108 ddVV pfu to a human or animal subject (i.e., host cells comprising the ddVV), where the cancer could be breast cancer (claims 1, 2, 4-6, 8-12, and 15-18) (see p. 3, lines 22-25; p. 4, lines 18-34; p. 5, lines 5-6 and line 34 through p. 6, line 9; p. 7, lines 10-21; p. 34; p. 35, lines 6-9; Examples 1-2).  
McCart et al. do not teach that the exogenous gene of interest is IL21 (claims 1, 3, and 7).  However, the prior art teaches that IL21 enhances the therapeutic potential of anti-cancer agents, including the therapeutic potential of anti-cancer viruses (see Petersen et al., Abstract, p. 87, column 1, last paragraph; see Hoffmann et al., Abstract, p. 3064, column 1, third full paragraph, p. 3067, Fig. 2).  Based on these teachings, one of skill in the art would have found obvious to modify McCart et al. by further inserting the IL21 gene into the TK locus with the reasonable expectation that doing so would result in a composition exhibiting enhanced anti-cancer activity.  While Petersen et al. and Hoffmann et al. teach mouse IL-21, one of skill in the art would have found obvious to use human IL-21 when treating human patients was needed (claim 7).
With respect to the administration regimen recited in claim 16, McCart et al. teach that the ddVV could be administered sequentially at daily intervals (p. 34, lines 29-31).  While McCart et al. do not specifically teach administering over 1-6 days, one of skill in the art would have found obvious to optimize the treatment by varying the number of daily intervals according to the patient’s needs. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

Response to Arguments
5.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.

	The applicant argues that the claimed oncolytic vaccinia virus expresses significantly higher amounts of IL21 compared to the adenovirus taught by Hoffman.
However, the rejection is not based on Hoffman’s adenovirus which is an E1/E3 deleted adenovirus (i.e., replication defective; Li, Virus Research, 2016, 220: 172-178, see p. 172, column 2).  The rejection is based on the replication competent ddVV taught by McCart, which is the same as the claimed virus.  As taught by the prior art, replication competent viruses produce more exogenous protein compared to a replication defective virus encoding the same exogenous protein.  For example, Li teaches a replication-competent adenoviral vector encoding IL21, where its replication and propagation results in IL21 expression at very high levels (see Abstract; p. 175, column 3, third full paragraph; p. 126, Fig. 2C; paragraph bridging p. 177 and 178). Thus, it was expected that ddVV would express more IL21 compared to a replication-defective viral vector (as in Hoffman).

The applicant argues that the IL21 expressed from the claimed virus enhances NK cell lethality and that the combination with NK cells exhibits a synergistic effect with respect to tumor cell killing. 
It is noted that the claims do not recite ddVV-IL21/NK cells combination therapy.  And even assuming that the claim would recite combination therapy, synergy was reasonably expected from the prior art teaching that IL-21 enhances the cytotoxicity of NK cells (Leonard, F1000Research, 2016: 1-10, cited on the IDS filed on 6/5/2016, see p. 3, Fig. 1; p. 6; Denman, PLoS One, 2012, 7: 1-13, see p. 8, Fig. 6).  One of skill in the art would have reasonably expected the high amounts of exogenous IL21 expressed from the oncolytic ddVV to further enhance the killing effect of NK cells and result in synergy.
With respect to the argument regarding increased NK cells and IFN[Symbol font/0x67] accumulation in tumors, this was expected as the prior art teaches that tumoral IL21 expression increases NK cell accumulation and IFN[Symbol font/0x67] expression within the tumor as compared to the control (Hsieh, Immunology, 2011, 216: 491-496, see p. 494, column 2, first paragraph; p. 495, p. Fig. 4).



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Li et al. (Virus Research, 2016, 220: 172-178) was cited in response to the argument of superior IL21 expression from the claimed replication competent virus over Hofman’s replication-defective adenovirus.  The reference teaches that expression from replication-competent adenoviruses is at least as high as that from the claimed virus, providing evidence that low expression in Hofman is due to using a replication-defective adenovirus.
Denman (PLoS One, 2012, 7: 1-13) was cited in response to the argument of synergy.  The reference provides evidence that synergy was reasonably expected from the teaching in prior art.
Hsieh (Immunology, 2011, 216: 491-496) was cited in response to the argument of increased NK cells and IFN[Symbol font/0x67] accumulation in tumors.  The reference provides evidence that increased NK cells and IFN[Symbol font/0x67] accumulation in tumors was expected from the teachings in the prior art.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633